Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 1 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 2 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 3 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 4 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 5 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 6 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 7 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 8 of 52
Case 19-61188-6-dd   Doc 102    Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document     Page 9 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 10 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 11 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 12 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 13 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 14 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 15 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 16 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 17 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 18 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 19 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 20 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 21 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 22 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 23 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 24 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 25 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 26 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 27 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 28 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 29 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 30 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 31 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 32 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 33 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 34 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 35 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 36 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 37 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 38 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 39 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 40 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 41 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 42 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 43 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 44 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 45 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 46 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 47 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 48 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 49 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 50 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 51 of 52
Case 19-61188-6-dd   Doc 102     Filed 10/31/19 Entered 10/31/19 14:01:46   Desc Main
                               Document      Page 52 of 52
